                        Case 5:20-mj-00037-JLT Document 9 Filed 10/15/20 Page 1 of 1




                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA
                                                               CASE NUMBER:     5:20-mj-00037-JLT
                                                   PLAINTIFF
                   V.

                                                                            WAIVER OF INDICTMENT
 ANACLETO BLAS-MENDOZA
                                                 DEFENDANT

       I,                        ANACLETO BLAS-MENDOZA                                    , the above-named defendant,
 who is accused   of       One Count of Illegal Alien Found in the United States F ollowing Deportation
                                                                                                             '1fl
 violation of                       Title 8, United States Code, Section I326(a), (bx2)                      , being
advised of the nature of the charge, the proposed information, and of my rights, hereby waive in open court on

                                         , prosecution by indictment and consent that the proceedings may be by
information rather than by indictment.


Date                                                                             t                                     lYk"J.r*

                           r-b
Date                                                                                         t
                                                                                fo,
       October 15, 2020
Date                                                           Before: IudicialOfficer




If the defendant does not speak English, complete the following:

I,                                              , am   fluent in written and spoken English and
languages. I accurately translated this waiver of Indictment from English to
for   defendant                                            on this date.




Date

                                                                                                  + 0te-05b l'{,*t*

cR-s7 (06/14)                                       WAIVER OF INDICTMENT
